                         IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

CAPWEALTH ADVISORS, LLC                        )
                                               )
v.                                             )      NO. 3:21-0036
                                               )      Richardson/Holmes
TWIN CITY FIRE INSURANCE CO.                   )


                                            ORDER

       By the initial case management order a subsequent case management conference has been

scheduled for July 29, 2021. There are no pending motions, and counsel have not advised the Court

of any issues in the progression of this case. The Court is therefore inclined to cancel the July 29

telephone conference unless there are any matters to bring to the Court’s attention.

       Counsel shall email Ms. Jeanne Cox at Jeanne_W_Cox@tnmd.uscourts.gov by 4:00 p.m. on

July 28 to let her know either there are known or anticipated matters about which discussion with the

Court would be helpful or there are no known or potential issues to discuss. If the call is cancelled,

all remaining case management deadlines will remain in full force and effect. Further, if the call is

cancelled, any party may later request or the Court may later set another status/case management

conference based on further developments in this case.

       It is SO ORDERED.


                                               ____________________________________
                                               BARBARA D. HOLMES
                                               United States Magistrate Judge




     Case 3:21-cv-00036 Document 27 Filed 07/26/21 Page 1 of 1 PageID #: 187
